Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a body having a first side and an opposing second side, wherein the body includes a hole extending from the first side to the second side, and wherein each of the first side and the second side define a recess; a first sputtering target coupled to the first side of the body, the first sputtering target comprising a first material; a second sputtering target coupled to the second side of the body, the second sputtering target comprising a second material; a retention device comprising a first magnetic plate and a second magnetic plate coupled by a shaft, wherein the shaft is sized and configured to be inserted through the hole in the body, wherein the first magnetic plate is sized and configured to be positioned within the recess defined by the first side of the body and the second magnetic plate is sized and configured to be positioned within the recess defined by the second side of the body, and wherein the first magnetic plate maintains the first sputtering target in a fixed position with respect to the first side of the body and the second magnetic plate maintains the second sputtering target in a fixed position with respect to the second side of the body; and a rotation mechanism coupled to the body, the rotation mechanism configured to rotate the body.
Claims 9-15 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a deposition chamber having a target receiving area and a work-piece receiving area; and a double-sided sputtering target structure positioned 
Claims 16-20 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including disposing a double-sided sputtering target structure in a deposition chamber, wherein the double-sided sputtering target structure comprises: a body extending between a first side and an opposing second side and including a hole extending from the first side to the second side, wherein each of the first side and the second side define a recess, a first sputtering target coupled to the first side of the body, a second sputtering target coupled to the second side of the body, and a retention device comprising a first magnetic plate and a second magnetic plate coupled by a shaft, wherein the shaft is sized and 
The closest prior art of record to Meyer (U.S. Pat. 6,224,718) and Takahashi (U.S. PGPUB. 2003/0085122 Al) fail to teach the claimed subject matter as highlighted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
October 21, 2021